                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:19-CR-00012-KDB-DSC
 UNITED STATES OF AMERICA,

                  Plaintiff,

 v.

 TEVIN JEROME GAITHER,                                            ORDER

                 Defendant.



 IN RE: PETITION OF ANTOINE
 TYLER.


       THIS MATTER is before the Court upon its own motion. The Government has filed a

Motion to Dismiss the Petition of Antoine Tyler, (Doc. No. 45), filed on February 7, 2020. The

Court hereby advises Petitioner Antoine Tyler, who is proceeding pro se, of his right to respond

to the Government’s motion. The Court also advises Petitioner Antoine Tyler that failure to

respond to the Government’s Motion to Dismiss may result in the Government being granted the

relief it seeks—the dismissal of his Petition.

       IT IS THEREFORE ORDERED that Petitioner Antoine Tyler shall respond to the

pending Motion to Dismiss the Petition, (Doc. No. 45), within 14 days of the issuance of this

Order. Failure to file a timely response may lead to the dismissal of his Petition.

       SO ORDERED.
                                       Signed: March 27, 2020
